Exhibit 10 (iii)
 
INVESTORS TITLE COMPANY


2001 STOCK OPTION AND RESTRICTED STOCK PLAN


INCENTIVE STOCK OPTION AGREEMENT




THIS INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into
as of May 20, 2002, by and between Investors Title Company, a North Carolina
corporation (the “Company”) and ________, a key employee of the Company (the
“Optionee”).


W I T N E S S E T H:


WHEREAS, the Company recognizes the value to it of the services of the Optionee
and desires to provide the Optionee with an incentive to remain in the
employment of the Company and an opportunity to purchase common stock of the
Company, so that the Optionee may acquire or increase a proprietary interest in
the Company’s success, and


WHEREAS, the Company desires to grant the Optionee an incentive stock option
under Article II of the Company's 2001 Stock Option and Restricted Stock Plan
(the “Plan”), and the Optionee desires to accept such options in accordance with
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and intending to be legally bound hereby, the parties agree as
follows:


1. Grant of Option. Subject to the terms and conditions of this Agreement and
the Plan, the Company hereby grants to the Optionee an option (the “Option”) to
purchase all or any portion of _____________ (_________) shares (the "Shares")
of the Company's common stock, no par value (“Common Stock”), at an exercise
price of Twenty Dollars and Twenty Cents ($20.20) per Share (the "Exercise
Price"). This Option is intended to be an “Incentive Stock Option” within the
meaning specified in the Plan and as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and is hereby designated as such
pursuant to Article II, Section 1(a) of the Plan. The grant of the Option has
been duly authorized by the Committee that administers the Plan, as established
by the Board of Directors of the Company pursuant to Article I, Section 3 of the
Plan (the “Committee”).


2. Term of Option. Subject to the further restrictions and provisions of the
Plan and this Agreement, the Option shall become exercisable in installments,
with the Optionee having the right to purchase from the Company the following
number of Shares subject to this Option, on and after the following dates, in
cumulative fashion:
 
 
 

--------------------------------------------------------------------------------

 

(a) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(b) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(d) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(e) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(f) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(g) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(h) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(i) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(j) At any time after DATE and prior to DATE, up to XXX of the Shares subject to
this Option;


(j) At any time after DATE and prior to its expiration, this Option shall be
exercisable in full, to the extent it has not previously been exercised.


No fractional shares of Common Stock shall be issued upon any exercise of this
Option. Notwithstanding the provisions of paragraph 5 hereof, this Option, or
any unexercised portion thereof, shall expire and no longer be exercisable on
the date that is ten (10) years from the date hereof.


3. Transfer of Option. The Option may not be sold, pledged, assigned or
transferred in any manner other than by will or by the laws of descent or
distribution.


4. Adjustments. If the shares of Common Stock are increased, decreased, changed
into or exchanged for a different number or kind of shares or securities through
merger, consolidation, combination, exchange of shares, other reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split in which the Company is the
 
 
2

--------------------------------------------------------------------------------

 
 
surviving entity, the aggregate number of Shares subject to the Option and the
Exercise Price per Share subject to the Option shall be appropriately and
proportionately adjusted in the manner provided in the Plan, provided, however,
that the aggregate purchase price applicable to the unexercised portion of the
Option shall not be affected by such adjustment.


5. Termination of Option. The Option hereby granted shall terminate and be of no
force or effect upon the happening of the first to occur of the following
events:


(a) except as provided in subparagraphs 5(b) and 5(c) hereof, the date of
termination of the Optionee's employment with the Company for any reason;


(b) expiration of three months after the date of termination of the Optionee’s
employment with the Company because Optionee becomes disabled within the meaning
of Section 22(e)(3) of the Code;


(c) expiration of one year after the death of the Optionee while employed by the
Company;


(d) occurrence of any event described in paragraph 10 hereof that causes a
termination of the Option; or


(e) expiration of the term of this Option as provided in paragraph 2 above.


Any Option that may be exercised for a period following termination of the
Optionee's employment may be exercised only to the extent it was exercisable
immediately before such termination and in no event after the Option would
expire by its terms without regard to such termination.


6. Method of Exercise. The Option shall be exercised by tender of payment of the
Exercise Price and delivery to the Company at least three business days prior to
the proposed date of exercise at its principal office of a written notice, which
notice shall:


(a) state the election to exercise the Option, the number of Shares with respect
to which the Option is being exercised, and the name, address, and social
security number of the person in whose name the stock certificate or
certificates for such Shares is to be registered;


(b) contain any such representations and agreements as to Optionee's investment
intent with respect to such Shares as shall be reasonably required by the
Committee pursuant to paragraph 8; and
 
(c) be signed by the person entitled to exercise the Option, and if the Option
is being exercised by any person or persons other than the Optionee, be
accompanied by
 
 
3

--------------------------------------------------------------------------------

 
 
proof, satisfactory to the Committee, of the right of such person or persons to
exercise the Option.


Payment of the Exercise Price may be made in cash or by certified or official
bank check payable to the order of the Company. Payment may also be made by
surrendering shares of Common Stock (including any Shares received upon a prior
or simultaneous exercise of the Option) at the fair market value of such Common
Stock, as determined pursuant to Section 1(b) of Article II of the Plan, as of
the date of surrender. Payment may also be made by combining cash, check or
Common Stock.


After receipt of such notice in a form satisfactory to the Committee and the
acceptance of payment, the Company shall deliver to the Optionee a certificate
or certificates representing the Shares purchased hereunder, provided, that if
any law or regulation requires the Company to take any action with respect to
the Shares specified in such notice before the issuance thereof, the date of
delivery of such Shares shall be extended for the period necessary to take such
action.


7. Rights of a Shareholder. The Optionee shall not be deemed for any purpose to
be a shareholder of the Company with respect to any shares covered by this
Option unless this Option shall have been exercised and the Exercise Price paid
in the manner provided herein. No adjustment will be made for dividends or other
rights where the record date is prior to the date of exercise and payment. Upon
the exercise of the Option and the issuance of the certificate or certificates
evidencing the shares of Common Stock received, except as otherwise provided
herein, the Optionee shall have all the rights of a shareholder of the Company
including the rights to receive all dividends or other distributions paid or
made with respect to such shares.


8. Compliance with Securities Laws. The Optionee recognizes that any
registration of the shares of Common Stock issuable pursuant to this Option
under applicable federal and state securities laws, or actions to qualify for
applicable exemptions from such registrations, shall be at the option of the
Company. The Optionee acknowledges that, in the event that no such registrations
are undertaken and the Company relies on exemptions from such registrations, the
shares shall be issued only if the Optionee qualifies to receive such shares in
accordance with the exemptions from registration on which the Company relies and
that, in connection with any issuance of certificates evidencing such shares,
the Board of Directors may require appropriate representations from the Optionee
and take such other action as the Board of Directors may deem necessary,
including but not limited to placing restrictive legends on such certificates
and placing stop transfer instructions in the Company’s stock transfer records,
or delivering such instructions to the Company’s transfer agent, in order to
assure compliance with any such exemptions. Notwithstanding any other provision
of the Plan or this Agreement (i) no shares will be issued upon any exercise of
the Option unless and until such shares have been registered under all
applicable federal and state securities laws or unless, in the opinion of
counsel satisfactory to the Company, all actions necessary to qualify for
exemptions from such registrations shall have been taken and (ii) the Company
shall have no obligation to undertake such
 
 
4

--------------------------------------------------------------------------------

 
 
registrations or such actions necessary to qualify for exemptions from
registrations and shall have no liability whatsoever for not doing so except to
refund any option price tendered to the Company.


9. Rule 144. The Optionee acknowledges that, notwithstanding the registration of
the Option and the shares of Common Stock issuable upon its exercise under the
Securities Act of 1933 or under the securities laws of any state, if, at the
time of exercise of the Option, he is deemed to be an “affiliate” of the Company
as defined in Rule 144 of the Securities and Exchange Commission, any shares
purchased thereunder will nevertheless be subject to sale only in compliance
with Rule 144 (but without any holding period), and that the Company shall take
such action as it deems necessary or appropriate to assure such compliance,
including placing restrictive legends on certificates evidencing such shares and
delivering stop transfer instructions to the Company's transfer agent.


10. Reorganizations. If the Company shall be a party to any merger or
consolidation in which it is not the surviving entity or pursuant to which the
shareholders of the Company exchange their Common Stock, or if the Company shall
dissolve or liquidate or sell all or substantially all of its assets, the Option
granted hereunder shall terminate on the effective date of such merger,
consolidation, dissolution, liquidation or sale; provided, however, that prior
to such effective date, the Committee may, in its discretion, cause the Option
to become immediately exercisable, and may, to the extent the Option is
terminated as provided in this paragraph 10, authorize a payment to the Optionee
that approximates the economic benefit that he would realize if the Option were
exercised immediately before such effective date, or authorize a payment in such
other amount as it deems appropriate to compensate the Optionee for the
termination of the unexercised portion of the Option, or arrange for the
granting of a substitute option to the Optionee.


This Agreement shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, or to merge or consolidate, or to dissolve, liquidate,
sell or transfer all or any part of its business or assets.


11. No Right to Continued Employment. This Agreement does not confer upon the
Optionee any right to continued employment by the Company, nor shall it
interfere in any way with the right of the Company to terminate or alter the
terms of that employment.


12. Construction. This Agreement shall be construed so as to be consistent with
the Plan and the provisions of the Plan shall be deemed to be controlling in the
event that any provision hereof should be inconsistent therewith. The Optionee
hereby acknowledges receipt of a copy of the Plan from the Company and agrees to
be bound by all of the terms and provisions of the Plan.


 
5

--------------------------------------------------------------------------------

 
 
Whenever the word “Optionee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to (i)
the estate, personal representative, or beneficiary to whom this Option may be
transferred by will or by the laws of descent and distribution or (ii) the
guardian or legal representative of the Optionee acting pursuant to a valid
power of attorney or the decree of a court of competent jurisdiction, then the
term “Optionee” shall be construed to include such estate, personal
representative, beneficiary, guardian or legal representative.


13. Severability. The provisions of this Agreement shall be severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereto.


14. Successor and Assigns. The terms of this Agreement shall be binding upon and
shall enure to the benefit of any successors or assigns of the Company and of
the Optionee.


15. Notices. Notices under this Agreement shall be in writing and shall be
deemed to have been duly given (i) when personally delivered, (ii) when
forwarded by Federal Express, Airborne, or another private carrier which
maintains records showing delivery information, (iii) when sent via facsimile
but only if a written facsimile acknowledgment of receipt is received by the
sending party, or (iv) when placed in the United States Mail and forwarded by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the party to whom such notice is being given or such other address
as furnished to the Company from time to time for this purpose.


16. Entire Agreement; Modification. This Agreement is the entire agreement and
understanding of the parties hereto with respect to the Option granted herein
and supersedes any and all prior and contemporaneous negotiations,
understandings and agreements with regard to the Option and the matters set
forth herein, whether oral or written. No representation, inducement, agreement,
promise or understanding altering, modifying, taking from or adding to the terms
and conditions hereof shall have any force or effect unless the same is in
writing and validly executed by the parties hereto.


17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.


IN WITNESS WHEREOF, the Optionee has executed this Agreement and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first written above.


 
6

--------------------------------------------------------------------------------

 
 

 
INVESTORS TITLE COMPANY
                 
By: 
ATTEST:
         
 
 
Assistant Secretary
         
(Corporate Seal)
     
  
   
Optionee



 
7

--------------------------------------------------------------------------------

 